Citation Nr: 0718034	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-01 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1959 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
RO in Louisville, Kentucky, which, in pertinent part, denied 
entitlement to TDIU. 

During the course of this claim, the RO granted temporary 
total ratings for periods of convalescence from July 16 to 
August 31 and from October 31 to November 30, 2003.  The 
appeal is satisfied as to those periods, but remains before 
the Board for the periods prior, between and after the 
temporary ratings.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993) [when a veteran is not granted the maximum benefit 
allowable under the VA Schedule for Rating Disabilities, the 
pending appeal as to that issue is not abrogated].

Subsequent to issuance of the November 2004 Statement of the 
Case, the veteran submitted additional evidence with his 
January 2005 Form 9 which was not considered by the RO.  The 
veteran, through his representative, has waived RO 
consideration of that evidence in a July 2006 submission.  
The veteran also moved for an extension of time to file 
additional evidence after certification of the appeal to the 
Board.  The Board granted his motion in August 2006.  
Additional evidence was received by the Board that same 
month.  The veteran, through his representative, has waived 
RO consideration of that evidence in the April 2007 brief.  
The Board may consider the appeal.  38 C.F.R. § 20.1304.


FINDING OF FACT

The veteran's service-connected disabilities are of such 
severity as to preclude substantially gainful employment.




CONCLUSION OF LAW

The criteria for assignment of a total disability rating 
based on individual unemployability are met.  38 C.F.R. §§ 
3.340, 4.16(a) and (b) (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act

As discussed below, the Board has granted the veteran's 
claim.  As such, the Board finds that any error related to 
the VCAA on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159 (2005); Mayfield 
v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

II. TDIU

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities: Provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
Substantially gainful employment is defined as work which is 
more than marginal and which permits the individual to earn a 
living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The veteran currently receives a 70 percent disability rating 
for right ulnar neuropathy, a 30 percent rating for residuals 
of a right oleocranon amputation with impairment of Muscle 
Group VI, and a 20 percent rating for dis-use atrophy of the 
right trapezius muscles with right shoulder bursitis.  The 
veteran's combined disability rating is 80 percent.  The 
Board also notes that he receives special monthly 
compensation in connection with his right arm disabilities as 
well.  Thus, he meets the minimum schedular requirements for 
a TDIU under 38 C.F.R. § 4.16(a).  However, the evidence must 
still show that he is unable to pursue a substantially 
gainful occupation due to his service-connected disabilities.  
The issue, therefore, is whether the veteran's service-
connected disabilities alone prevent him from engaging in 
substantially gainful employment.

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability, the record must 
reflect some factor, which takes this case outside the norm.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether the veteran 
can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  

The veteran has submitted several medical opinions in support 
of his claim.  In November 2002, a Dr. Deitch provided a 
statement indicating that the veteran was permanently and 
totally disabled with respect to employment given his service 
connected right arm disabilities.  In February 2004, a Dr. 
Potter evaluated the veteran and, after summarizing the 
veteran's overall health picture including his service 
connected right arm disabilities, said that "All of these 
conditions would prevent him from engaging in gainful 
employment."  In July 2006, a Dr. Herr submitted a letter 
stating that the veteran's "right upper extremity...would be 
sufficient in [and] of itself to disable Mr. [redacted] from 
gainful employment."

The Board notes that there is no medical evidence to the 
contrary of these opinions.  While the veteran did undergo an 
October 2002 VA examination, no opinion regarding 
employability was obtained.  The Board also notes that a Dr. 
Warwick submitted a March 2001 statement that the veteran was 
unemployable due to his service connected disabilities and 
liver disease.  No opinion was given pertaining solely to the 
veteran's right arm and shoulder disabilities. 

Resolving all reasonable doubt in the veteran's favor, the 
Board finds that the evidence that the veteran's service 
connected right arm and shoulder disabilities render him 
unemployable is at least in equipoise.  The claim is granted.  
See 38 C.F.R. § 4.16(a).

ORDER

Entitlement to a total disability rating based on individual 
unemployability is granted.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


